Citation Nr: 1221795	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO. 08-30 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1971 to February 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The reopened issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By a December 2000 rating action the RO denied the claim for service connection for a right shoulder disability. The decision was not appealed and became final. 

2. The evidence added to the record since the December 2000 RO decision denying service connection for a right shoulder disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disability.


CONCLUSION OF LAW

New and material evidence has been received since the RO's December 2000 decision denying service connection for a right shoulder disability, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim to reopen. 


II. General Laws and Regulations Governing
Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 



III. Request to Reopen Claim for Service Connection for a 
Right Shoulder Disability 

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) . The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010). Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

The last final denial of the claim for service connection for a right shoulder disability was issued by the RO in December 2000. The Veteran did not submit a notice of disagreement with that December 2000 decisions within the one-year period allowed for submission of a notice of disagreement to initiate an appeal of the decision. He also did not within that one year period submit any additional evidence, and neither was any additional evidence received pertaining to the issue, within that one-year period, so as to be considered as having been filed in connection with the claim, to allow for continuation or non-finality of the claim. 38 C.F.R. § 3.156(b) ; Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Relevant official service department records not previously of record have also not been received since the December 2000 decision so as to render the decision non-final. 38 C.F.R. § 3.156(c) (2011). Accordingly, the December 2000 decision became final as to the claim for service connection for a right shoulder disability. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302 , 20.1103 (2011). 

The Board notes that following the Veteran's March 2005 effective request to reopen his claim for service connection for a right shoulder disability and following the RO's May 2005 rating action denying reopening of that claim, submitted on the Veteran's behalf in January 2006 was a transmittal letter and a January 2006 letter from a treating physician providing an opinion of etiology related to service for his right shoulder disability. This new evidence was thus received prior to expiration of the appeal period following the May 2005 rating action. 38 C.F.R. § 20.501. If the RO was unclear whether the January 2006 submission and transmittal letter constituted a notice of disagreement, then the RO should have issued a letter seeking clarification whether disagreement was being expressed. 38 C.F.R. § 19.27(b) (2011). Instead, the RO without obtaining clarification interpreted the January 2006 submission as a new request to reopen the claim. 

Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement. 38 C.F.R. § 20.304 (2010). However, in Buie v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam), it was held that additional evidence submitted by the Appellant within one year of the rating decision in question, necessitated application of 38 C.F.R. § 3.156(b) and a determination of whether such additional evidence constituted new and material evidence. 

The Board finds that the additional evidence received within one year of the May 2005 rating decisions is deemed new and material pursuant to 38 C.F.R. § 3.156(b), in addition to warranting reconsideration pursuant to 38 C.F.R. § 3.156(c) . As such, that rating decision is not final pursuant to 38 U.S.C.A. § 7105 (West 2002). The submission of evidence deemed new and material in January 2006 preserved appellate review in this case, where the RO issued an additional decision in September 2006 but did not issue a statement of the case (SOC) until August 2008. The Board thus considers all evidence submitted with the claim pending since March 2005 to be for consideration in determining whether new and material evidence has been submitted to reopen the claim for service connection for right shoulder disability. New and material evidence filed prior to expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

The Board thus considers the last prior final denial of the claim for service connection for a right shoulder disability to be a December 2000 RO decision. 

Of record at the time of that December 2000 RO decision were service records including a record of treatment for right shoulder pain in December 1971, and a service separation examination in January 1974 noting a history of recurrent shoulder dislocation. No current shoulder disability was identified upon that service separation physical survey examination, but an assessment was nonetheless made of probable subluxation of the right humeral-glenoid joint (shoulder ball-and-socket joint). 

Prior post-service treatment records included private treatment records of T.J.D., M.D., and a September 2000 letter from that physician informed pertinently as follows: 

In reviewing the records of [the Veteran], I feel that the injuries suffered during his accident, while in the service, continue to give him pain and debility. [The Veteran] related that he was struck in the right shoulder with [C]onex boxes and fell to the ground striking his right hip. He also received several blows to the hands, while handling these boxes. He reports injuring several of the fingers [....] Again, [the Veteran] continues to have pain the right shoulder, right hip, and hands, all of which were a result of the above mentioned injuries.

This statement does not indicate that T.J.D. reviewed the Veteran's service treatment records rather than relying on the Veteran's self-reported history of in-service injuries. Since the December 2000 decision, the Veteran has submitted additional letters from T.J.D.. In a January 2005 letter T.J.D. specified that the in-service injuries had occurred in 1972. In a January 2006 letter, T.J.D. added that he believed the disabilities associated with the Veteran's "service related injuries" including of the right shoulder were degenerative in nature, so that disability resulting was slowly progressive. 

Also added to the record were letters from a treating private orthopedic surgeon, E.R., M.D.. In a January 2005 letter, E.R. opined that the Veteran's disabilities of his hands and right shoulder were due to injuries sustained in service, and based this opinion on review of his own treatment notes, physical examination, and the Veteran's history. In a March 2004 initial consultation report, E.R. documented the Veteran's report of "severe accidents" in service including a heavy box striking his right shoulder in 1972. The Veteran then related pain in the right shoulder on an ongoing basis since that injury.

The Board finds that these new medical opinion letters, taken together with obtained records of new treatment as well as prior records documenting injury in service and treatment post service, present a reasonable possibility of substantiating the claim for service connection for a right shoulder disability. Accordingly, the claim is reopened. 38 C.F.R. § 3.156(c). 

ORDER

The claim for service connection for a right shoulder disability is reopened, and to this limited extent the claim is granted. 


REMAND

The Veteran has yet to be afforded a VA examination addressing the question of etiology related to service of his claimed right shoulder disability. Service and post-service records, as well as the Veteran's own statements, indicate a possible causal link to service, or alternatively continuity of symptomatology from service. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for a right shoulder disability, including on a first-year-post-service presumptive basis, as well as based on continuity of symptomatology. Afford the Veteran opportunity to submit additional evidence or argument in furtherance of his claim. Associate any reply or evidence received with the claims file, and undertake any indicated development. 

2. Thereafter, afford the Veteran a VA examination by a qualified physician to address the nature and etiology of any current right shoulder disability, to including questions of the presence of any degenerative condition of the right shoulder within the first post-service year. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. Note service treatment and examination records. In particular, the examiner should note the assessment of probable subluxation of the right humeral glenoid joint upon service separation examination in January 1974, as well as the record of treatment for right shoulder pain in December 1971. Also note post-service records and letters provided by private physicians T.J.D. and E.R. as well as their treatment records. Also note the Veteran's history of submitted claims for a right shoulder disability, as well as for other orthopedic disabilities reportedly related to injuries in service. Note the absence of any past VA examination addressing the likelihood of a right shoulder disability onsetting in service or otherwise being related to service. Also note the Veteran's assertions including as supportive of the present claim. 

b. The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service. A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed right shoulder disability. 

c. Conduct an examination of the Veteran, and based on that examination and review of the record, identify all current right shoulder disability. 

d. For each right shoulder disability identified, provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service, to include - alternatively - whether symptoms of disability of the right shoulder have persisted from service to the present; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability). 

e. Additionally for each degenerative condition of the right shoulder, provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the condition was present to a disabling degree within the first year following the Veteran's separation from service in February 1974. 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

3. Thereafter, readjudicate the reopened claim for service connection for a right shoulder disability de novo. If the benefit sought is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


